In an action to recover damages for personal injuries, order denying motion for resettlement of the ease on appeal so as to reproduce therein as part of the printed record plaintiffs’ Exhibit 2, consisting of the records of a city hospital, reversed, without costs, and motion granted, without costs. Because of the material nature of this exhibit in conjunction with the claim of excessiveness and of the substantial printed record and the comparatively small cost of the additional reproduction, the application should have been granted. Nolan, P. J., Adel, Wenzel, MaeCrate and Murphy, JJ., concur.